

Exhibit 10.1






February 22, 2018






Jean Compeau
c/o Palo Alto Networks, Inc.
3000 Tannery Way
Santa Clara, CA 95054


Re:
Terms of Employment



Dear Jean:
This letter agreement (the “Agreement”) is entered into between Palo Alto
Networks, Inc. (“Company” or “we”) and Jean Compeau (“Executive” or “you”). This
Agreement is effective as of February 22, 2018 (“Effective Date”). The purpose
of this Agreement is to confirm the current and updated terms and conditions of
your employment and to specify your treatment upon certain termination of
employment.
1.Position. Beginning on the Effective Date, you will serve as Chief Accounting
Officer of the Company. You will report to the Chief Financial Officer and shall
perform the duties and responsibilities customary for such position and such
other related duties as are assigned by the Chief Financial Officer. This is a
full-time position. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a conflict of interest with the
Company. You may engage in civic and not-for-profit activities as long as such
activities do not interfere with the performance of your duties hereunder. By
signing this Agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.
2.Cash Compensation.
(a)    Base Salary. Your salary will be at an annualized rate of $335,000 per
year beginning on the Effective Date, payable in accordance with the Company’s
standard payroll schedule. Your salary, as well as any other cash amounts
payable under this Agreement, will be subject to applicable tax withholdings.
Your salary may be adjusted from time to time by our Board of Directors (the
“Board”) or the Compensation Committee of our Board of Directors (the
“Compensation Committee”) in their sole discretion.











--------------------------------------------------------------------------------






Jean Compeau
February 22, 2018
Page 2


(b)    Annual Incentive Compensation Payment. You will have the opportunity to
earn a target annual incentive compensation payment of 50% of your annual base
salary for each fiscal year based on the achievement of certain objectives,
which will be established by our Board and/or the Compensation Committee. Each
incentive compensation payment is subject to your continued employment through
and until the date of payment. The incentive compensation will be paid no later
than March 15 of the year following the year in which such incentive
compensation was earned. Your target annual incentive compensation opportunity
and the terms and conditions thereof may be adjusted from time to time by our
Board or the Compensation Committee in their sole discretion.
3.Equity. The Company will grant you an equity award pursuant to the terms of
the Company’s 2012 Equity Incentive Plan (the “Plan”) with an approximate value
of $250,000, in the form of restricted stock units (“RSUs”). One-sixteenth
(1/16th) of the RSUs will vest on May 20, 2018, and one-sixteenth (1/16) of the
RSUs will vest quarterly thereafter, subject to you continuing to be a Service
Provider (as defined in the Plan) through each vesting date.
4.At Will Employment. While we look forward to a continued productive
relationship, your employment with the Company, however, is for an unspecified
period of time and this Agreement creates an at-will employment relationship
that may be terminated (subject to the terms of this Agreement) by you or the
Company at any time for any reason and with or without cause or prior notice.
Upon termination of your employment for any reason, you shall be entitled to
receive any compensation earned and reimbursements due through the effective
date of termination.
5.Termination Benefits.
(a)    Following a Change in Control. In the event that there is a Change in
Control of the Company and the Company or its successor terminates your
employment other than for Cause, or you terminate your employment for Good
Reason, in either case upon or within twelve (12) months following the Change in
Control, then you will be entitled to receive: (i) a lump-sum payment equal to
your then-current annual base salary, 100% of your target bonus for that fiscal
year, and reimbursement of twelve (12) months of your COBRA premiums in a lump
sum; and (ii) acceleration of the vesting of the greater of (A) twelve (12)
months vesting of your then-outstanding unvested time-based equity awards, or
(B) fifty percent (50%) of your then-outstanding unvested time-based equity
awards (for the avoidance of doubt, the greater of under this sub-section (ii)
will be determined on an award by award basis) (collectively, the “Change in
Control Severance Benefits”). Your entitlement to the Change in Control
Severance Benefits is subject to your compliance with subsection (b) below.




--------------------------------------------------------------------------------





Jean Compeau
February 22, 2018
Page 3


(b)    Form and Timing of Payment. This Section 5 will not apply unless you
(i) have returned all Company property in your possession and (ii) have executed
a general release of all claims that you may have against the Company or persons
affiliated with the Company. The release must be in the form prescribed by the
Company. You must execute and return the release on or before the date specified
by the Company in the prescribed form (the “Release Deadline”). The Release
Deadline will in no event be later than 50 days after your separation. If you
fail to return the release on or before the Release Deadline, or if you revoke
the release, then you will not be entitled to the benefits described in this
Section 5. The severance payments will be paid in lump sum following the
effectiveness of the release within 60 days after your separation.
Notwithstanding the foregoing, if the 60-day period described in the preceding
sentence spans two calendar years and/or if your severance payments are Deferred
Payments (as defined below), then the payments will be paid in lump sum on the
60th day following your termination of employment, subject to Section 7.
(c)    Definitions.
(i)For purposes of this Agreement, “Cause” shall mean: (i) conviction of any
felony or any crime involving moral turpitude or dishonesty; (ii) participation
in intentional fraud or an act of willful dishonesty against the Company;
(iii) willful breach of the Company’s policies which materially harms the
Company; (iv) intentional damage of a substantial amount of the Company’s
property; (v) willful and material breach of this agreement or Employee
Invention Assignment and Confidentiality Agreement; or (vi) a willful failure or
refusal in a material respect by you to follow the lawful, reasonable policies
or directions of the Company as specified by the Board or the Chief Executive
Officer after being provided with notice of such failure, such notice specifying
in reasonable detail the tasks which must be accomplished and a timeline for the
accomplishment to avoid termination for Cause, and an opportunity to cure within
thirty (30) days of receipt of such notice.
(ii)For purposes of this Agreement, “Good Reason” shall mean: (i) a material
reduction in your authority, status, obligations or responsibilities, provided
that following a Change in Control a change in title alone (not accompanied by a
change in authority, status, obligations or responsibilities) shall not
constitute a material reduction; (ii) a reduction of your total annual
compensation of more than 10% unless such reduction is no greater (in percentage
terms) than compensation reductions imposed on substantially all of the
Company’s employees pursuant to a directive of the Board; (iii) any failure by
the Company to pay your base salary; or (iv) the relocation of the principal
place of the Company’s business to a location that is more than thirty-five (35)
miles further from your home than before the relocation. Your resignation must
occur within 12 months after one of the foregoing conditions has come into
existence without your consent. A resignation for Good Reason will not be deemed
to have occurred











--------------------------------------------------------------------------------





Jean Compeau
February 22, 2018
Page 4


unless you give the Company written notice of the condition within 90 days after
the condition comes into existence and the Company fails to remedy the condition
within 30 days after receiving your written notice.
(iii)For purposes of this Agreement, “Change in Control” shall mean: (i) the
sale or other disposition of all or substantially all of the assets of the
Company; (ii) any sale or exchange of the capital stock of the Company by the
stockholders of the Company in one transaction or series of related transactions
where more than fifty percent (50%) of the outstanding voting power of the
Company is acquired by a person or entity or group of related persons or
entities; (iii) any reorganization, consolidation or merger of the Company where
the outstanding voting securities of the Company immediately before the
transaction represent or are converted into less than fifty percent (50%) of the
outstanding voting power of the surviving entity (or its parent corporation)
immediately after the transaction; or (iv) the consummation of the acquisition
of fifty-one percent (51%) or more of the outstanding stock of the Company
pursuant to a tender offer validly made under any federal or state law (other
than a tender offer by the Company). Notwithstanding the foregoing, a
transaction will not be deemed a Change in Control unless the transaction
qualifies as a change in control event within the meaning of Section 409A.
6.Section 280G. If any payments and other benefits provided for in this
Agreement or otherwise constitute “parachute payments” within the meaning of
Section 280G of the Code and, but for this Section 6, would be subject to the
excise tax imposed by Section 4999 of the Code, then payments and other benefits
will be payable to you either in full or in such lesser amounts as would result,
after taking into account the applicable federal, state and local income taxes
and the excise tax imposed by Section 4999, on your receipt on an after-tax
basis of the greatest amount of payments and other benefits, by reducing
payments in the following order: (i) cancellation of accelerated vesting of
stock options that are out-of-the-money; (ii) reduction in cash payments;
(iii) cancellation of accelerated vesting of all equity awards that are not
out-of-the-money stock options; and (iv) other employee benefits. In the event
that acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant.
7.Section 409A. For purposes of this Agreement, a termination of employment will
be determined consistent with the rules relating to a “separation from service”
as defined in Section 409A of the Code and the regulations thereunder
(“Section 409A”). Notwithstanding anything else provided herein, to the extent
any payments provided under this Agreement in connection with your termination
of employment constitute deferred compensation subject to Section 409A
(“Deferred Payments”), and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be











--------------------------------------------------------------------------------





Jean Compeau
February 22, 2018
Page 5


made or commence until the earlier of (i) the expiration of the six (6)-month
period measured from your separation from service from the Company or (ii) the
date of your death following such a separation from service; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to you including, without limitation, the additional tax
for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. The first payment thereof will include a catch-up
payment covering the amount that would have otherwise been paid during the
period between your termination of employment and the first payment date but for
the application of this provision, and the balance of the installments (if any)
will be payable in accordance with their original schedule. To the extent that
any provision of this Agreement is ambiguous as to its compliance with
Section 409A, the provision will be read in such a manner so that all payments
hereunder comply with Section 409A. To the extent any payment under this
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to this Agreement are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
8.Benefits. You will continue to be eligible to participate in benefit plans
established by the Company for its employees from time to time. Upon your
termination of employment with the Company for any reason, you will be paid your
salary through your date of termination.
9.Confidentiality; Compliance with Policies. As an employee of the Company, you
will have access to certain confidential information of the Company and you may,
during the course of your employment, develop certain information or inventions
that will be the property of the Company. To protect the interests of the
Company, as a condition of your employment you were required to sign the
Company’s “Employee Invention Assignment and Confidentiality Agreement” on or
prior to your start date. You represent that your signing of this Agreement and
the Company’s Employee Invention Assignment and Confidentiality Agreement, and
your continued employment with the Company, will not violate any agreement
currently in place between yourself and current or past employers. You agree to
continue to be bound by the policies and procedures of the Company now or
hereafter in effect relating to the conduct of employees.
10.Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three (3)
business days of commencing employment with the Company you were required to
present documentation demonstrating that you have authorization to work in the
United States. By your signature to this Agreement, you represent that you have
presented the Company such documentation.











--------------------------------------------------------------------------------





Jean Compeau
February 22, 2018
Page 6


11.Governing Law; Arbitration. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of California (without regard to
its laws relating to choice-of-law or conflict-of-laws). You and the Company
shall submit to mandatory and exclusive binding confidential arbitration of any
controversy or claim arising out of, or relating to, this Agreement or any
breach hereof or otherwise arising out of, or relating to, your employment with
the Company or the termination thereof, provided, however, that the parties
retain their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining injunctive relief from a court having
jurisdiction over the parties related to the improper use, disclosure or
misappropriation of a party’s proprietary, confidential or trade secret
information. Such arbitration shall be conducted through JAMS in the State of
California, Santa Clara County, before a single neutral arbitrator, in
accordance with the JAMS’ then-current rules for the resolution of employment
disputes. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. You shall
bear only those costs of arbitration you would otherwise bear had you brought a
covered claim in court. Judgment upon the determination or award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
agreement to arbitrate does not restrict your right to file administrative
claims you may bring before any government agency where, as a matter of law, the
parties may not restrict the employee’s ability to file such claims (including,
but not limited to, the National Labor Relations Board, the Equal Employment
Opportunity Commission and the Department of Labor). However, the parties agree
that, to the fullest extent permitted by law, arbitration shall be the exclusive
remedy for the subject matter of such administrative claims.
12.Miscellaneous.
(a)    Successors. This Agreement shall inure to the benefit of and be binding
upon (a) the Company and any of its successors, and (b) you and your heirs,
executors and representatives in the event of your death. Any successor to the
Company shall be deemed substituted for the Company under the terms of this
agreement for all purposes. In the event of a Change in Control, the Company
agrees to obtain assumption of this Agreement by its successor.
(b)    Modification. This Agreement, including, but not limited to the at will
provision above, may not be amended or modified other than by a written
agreement designated as an amendment and executed by you and a representative of
the Board, although the Company reserves the right to unilaterally modify your
compensation, benefits, job title and duties (subject to any express limitations
set forth above).
(c)    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement that can











--------------------------------------------------------------------------------





Jean Compeau
February 22, 2018
Page 7


be given effect without the invalid provisions or applications and to this end
the provisions of this Agreement are declared to be severable.
(d)    Complete Agreement. This Agreement (together with the Employee Invention
Assignment and Confidentiality Agreement, the D&O Indemnification Agreement (if
any) and the Company’s 2012 Equity Incentive Plan, any successor equity
incentive plan and any equity award agreement issued thereunder) represents the
entire agreement between you and the Company with respect to the material terms
and conditions of your employment, and supersedes and replaces all prior
discussions, negotiations and agreements, including, but not limited to your
original offer letter agreement with the Company dated November 12, 2012.
(e)    Counterparts. This Agreement may be executed (i) in counterparts, each of
which shall be an original, with same effect as if the signatures hereto were on
the same instrument; and (ii) by facsimile or pdf. The parties agree that such
facsimile or pdf signatures shall be deemed original signatures for all
purposes.




[remainder of page left black]


[signature page to follow]











--------------------------------------------------------------------------------





Jean Compeau
February 22, 2018
Page 8




We are extremely excited about your continued employment with Palo Alto
Networks.
Please indicate your acceptance of this Agreement, and confirmation that it
contains our complete agreement regarding the terms and conditions of your
employment, by signing the bottom portion of this letter and returning a copy to
me.


For and on behalf of Palo Alto Networks.
/s/ MARK MCLAUGHLIN
Mark McLaughlin, Chief Executive Officer





Agreed to and accepted:
/s/ JEAN COMPEAU
Jean Compeau
Dated:
February 23, 2018
















